         Case 3:16-cr-00486-HZ         Document 29       Filed 12/02/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                        Case No. 3:16-cr-00486-HZ

                              Plaintiff,         ORDER GRANTING MOTION
                                                 TO REDUCE SENTENCE
                      vs.

ANTONIO IRVING BENJAMIN,

                        Defendant.
____________________________________

       This matter is before the Court on the parties’ joint motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant’s sentence to time served

followed by a term of three years’ supervised release with all other with all other terms and

provisions of the original judgment remaining unchanged except as described herein. The Court

adds the following conditions of supervised release: (1) the defendant shall reside in a residential

re-entry center (RRC) for a period not to exceed 120 days; (2) upon his arrival at the residential

re-entry center, the defendant shall quarantine for a 14-day period, and (3) following completion

of the RRC placement, the defendant shall remain on home detention until February 6, 2022. The

Court concludes that the defendant does not pose a danger to any other person or the community.


Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
          Case 3:16-cr-00486-HZ         Document 29       Filed 12/02/20    Page 2 of 2




The U.S. Probation Office has approved a release plan for the defendant. This sentence reduction

is consistent with Section 3553(a) and the currently applicable U.S. Sentencing Commission policy

statements.

       The Court therefore GRANTS the Joint Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that Defendant shall be released within ten days from the date

of this order for travel to the residential reentry center in Portland, Oregon if the BOP has

determined that he is COVID-19 negative. If the BOP cannot make the determination by that date,

the government shall notify the Court without delay.

       IT IS FURTHER ORDERED that the conditions of supervision shall be modified to require

that the defendant shall reside in a residential re-entry center for a period not to exceed 120 days

and that, following completion of the residential re-entry center placement, the defendant shall

remain on home confinement until February 6, 2022. Upon his arrival at the residential re-entry

center, the defendant shall quarantine for a 14-day period unless the U.S Probation Office

authorizes interruption of the quarantine for urgent reasons.

       IT IS FURTHER ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith in accordance with this decision. The amended judgment shall not

become effective until ten days after it is entered on the docket.

                   2 day of December, 2020.
       Dated this ___



                                              The Honorable Marco A. Hernández
                                              Chief United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
